                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                 :
    EVELYN HEATH,                                :
                                                 :
                  Plaintiff,                     :         CIVIL ACTION
                                                 :
                  v.                             :         NO. 16-5302
                                                 :
    CITY OF PHILADELPHIA, et al.,                :
                                                 :
                 Defendants.                     :

                                          ORDER

         AND NOW, this __29th__ day of June, 2021, upon consideration of Defendants’ Motion

for Summary Judgment with Statement of Stipulated Material Facts (ECF No. 32), Plaintiff’s

Response in Opposition and associated exhibits (ECF Nos. 34-36), Defendants’ Reply Motion

and associated exhibits (ECF Nos. 38-40), and Plaintiff’s Sur-Reply (ECF No. 42) IT IS

HEREBY ORDERED AND DECREED that the Motion is GRANTED. 1



                                                          BY THE COURT:

                                                          /s/ Petrese B. Tucker
                                                          ______________________________

                                                          Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated June __29th__, 2021.
